Citation Nr: 1426709	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-14 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction of the claim currently resides with the VA RO in Montgomery, Alabama.  

The Veteran testified at a video conference hearing before the Board in October 2011.  In December 2011, the Veteran's claim was remanded for additional development.  


FINDING OF FACT

The Veteran does not have a low back disorder that is attributable to active service.


CONCLUSION OF LAW

The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2008 and December 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition as specified in 38 C.F.R. § 3.309(a) in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.   Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

A review of the Veteran's service treatment reports (STRs) reveals that the Veteran's February 1976 entrance examination revealed a normal clinical evaluation of the spine.  The Veteran reported recurrent back pain on a report of medical history form prepared in conjunction with the entrance examination but no specific disability of the spine was recorded.  The Veteran reported chronic back pain since childhood in November 1976.  He indicated that he had meningitis as a child.  The etiology of the complaints was noted to be unknown at that time.  The Veteran sustained low back strain secondary to field activities in November 1977.  He was assessed with chronic, recurrent low back pain.  In March 1978, the Veteran reported acute low back pain after helping a friend move.  He was assessed with low back syndrome.  In November 1978, the Veteran was assessed for recurrent low back pain.  X-rays were reported to be negative at that time and he was diagnosed with chronic lumbosacral strain.  An April 1978 annual examination revealed a normal clinical evaluation of the spine.  In May 1979, the Veteran again reported low back pain and was assessed with acute lumbosacral strain.  In June 1979, he indicated that he was carrying a heavy duffel bag with all of his equipment and hurt his back.  The Veteran was again assessed with acute lumbosacral strain in October 1979.  The Veteran was treated with physical therapy for acute lumbosacral strain in October, November, and December 1979.  The Veteran's December 1979 separation examination revealed a normal clinical evaluation of the spine.  The Veteran reported recurrent back pain on a report of medical history form prepared in conjunction with the separation examination.  

VA outpatient treatment reports dated from February 1998 to December 2011 reflect reports of back pain beginning in May 2006.  The Veteran reported that the pain started after he was shoveling the night before.  No acute injury was reported.  The Veteran was thereafter assessed with and treated for low back pain.  

Records from the Social Security Administration (SSA) reflect that the Veteran was in receipt of SSA disability benefits effective December 2007 for a primary diagnosis of affective (mood) disorder and a secondary diagnosis of hepatitis.  Medical records associated with the SSA records include duplicative VA outpatient treatment reports.

At an October 2011 video conference hearing, the Veteran denied having any back problems prior to service with the exception of a childhood illness which resolved.  The Veteran indicated that during service he did not sustain any injuries to his back but he had trouble with his back from standing or sitting for long periods of time.  The Veteran reported that his back problems were recurring since service and he sought treatment for his back after service.  He reported an increase in back pain during service after a rappelling activity performed at night.  He reported that he had night blindness and dropped a long way to the ground at that time.  

At a January 2012 VA examination, the Veteran reported that his back pain began during service due to the requirements of his duties.  He reported that getting in and out of helicopters and standing for long periods of time caused his back pain.  He reported a history of spinal meningitis as a child.  The Veteran indicated that following service he worked several physical jobs and sustained numerous injuries while working these jobs.  He reported that within the prior five years he was diagnosed with degenerative disc disease of the lumbar spine.  Following a review of the claims file and physical examination of the Veteran including a magnetic resonance imaging (MRI) of the spine, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner concluded that there was no clear evidence of a preexisting or congenital spine disorder prior to service as meningitis is an infection of the meninges that surround the spinal cord due to a viral or bacterial infection.  The examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was less likely than not incurred in or aggravated by service.  The examiner's rationale was that the Veteran's symptoms in service were consistent with muscle sprains and lumbar strains and were all self-limited with no residuals noted; there was no medical evidence of degenerative disc disease in service and no significant trauma in service; the Veteran sustained injuries after service while working in occupations of a physical nature; and the Veteran was not diagnosed with degenerative disc disease until the 2000s, twenty years after service.    

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disorder. 

As an initial matter, the Board has determined that the Veteran is presumed sound at his entrance to service.  The Veteran reported that he had recurrent back pain at his entrance to service.  The examiner did not note any symptoms or a disability of the low back at the Veteran's entrance to service.  The Veteran later reported that he had spinal meningitis as a child.  The January 2012 VA examiner noted that spinal meningitis is not a musculoskeletal disability and as such there was no clear evidence that the Veteran had a disability of the spine prior to service.  In the absence of clear and unmistakable evidence that the Veteran had a preexisting condition of the spine which was not aggravated therein, the Veteran is presumed sound at his entrance to service. 

The VA medical opinion of record indicates that it is less likely than not that the Veteran's current degenerative disc disease of the lumbar spine was caused or aggravated by the Veteran's service.  The examiner provided a detailed rationale for that conclusion.  Despite the Veteran's lay contentions that his current low back disorder is related to service, there is no competent medical evidence linking any such disorder to the Veteran's service.  The VA examiner reviewed the claims file, considered the Veteran's medical history, and provided a medical opinion with supporting rationale.  

The Board acknowledges that the Veteran is competent to report that he had back pain in service and since that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced back pain in service and since that time.  The Board finds that the Veteran's report that he had back pain after service is credible.

However, although the Veteran contends that he has a current low back disorder related to his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the low back disorder because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his low back disorder being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  Although the Veteran has reported back pain since service and arthritis was noted on VA examination, the examiner concluded that the inservice symptoms were self-limited with no residuals, thus negating a continuity of symptomatology.

The Board finds the VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's current low back disorder.  The Board finds that the preponderance of the evidence is against a finding that the current low back disorder is related to the Veteran's period of service or that any arthritis manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

In sum, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a low back disorder is etiologically linked to the Veteran's active service.  The Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


